21 F.3d 1113
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Daniel V. KELLEY, Plaintiff-Appellant,v.COUNTY OF IMPERIAL, et al., Defendants-Appellees.
No. 92-56210.
United States Court of Appeals, Ninth Circuit.
Submitted March 9, 1994.*Decided March 21, 1994.

Before:  PREGERSON, O'SCANNLAIN, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Daniel Kelley appeals the district court's dismissal of his civil rights action against the County of Imperial and various county and federal officials who were associated with his arrest and conviction on simple assault charges.


3
We have carefully reviewed the record and the district court's decision, and we affirm the dismissals for the reasons set forth in the district court's detailed oral ruling from the bench on July 31, 1992, as referred to and incorporated in its order filed on August 5, 1992.


4
Kelley also asserts that there was error in the granting of a temporary stay of discovery.  The district court stayed discovery between the time of a motion for a more definite statement on May 7, 1992, and the filing of Kelley's amended complaint on July 8, 1992.  We see no impropriety or error in the granting of that stay.


5
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3